Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 4/28/2021.

As filed, claims 80-91 and 119-128 are pending, wherein claims 124-128 are new; and claims 1-79 and 92-118 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2021 has been considered by the Examiner.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 4/28/2021, with respect to claims 80-91 and 119-123, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 103(a) rejection of claims 80-83, 87-90, and 119-123 by the combined teaching of Wu and Borad is maintained because the Examiner finds that evidentiary reference, U.S. Patent Application Publication No. 2019/0300524, hereinafter Wu1 (see 

    PNG
    media_image1.png
    124
    531
    media_image1.png
    Greyscale

(Wu1, pg. 14, paragraph 0171)


    PNG
    media_image2.png
    66
    427
    media_image2.png
    Greyscale

(Wu1, pg. 11, paragraph 0148)


    PNG
    media_image3.png
    89
    421
    media_image3.png
    Greyscale

(Wu1, pg. 12, paragraph 0156)

The claim objection of claims 84-86 and 91 is maintained because these claims are still dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 80-83, 87-90, and 119-128 are rejected under 35 U.S.C. 103(a) as being obvious over the combined teaching of:
(a)	U.S. Patent Application Publication No. 2013/0338134, hereinafter Wu (see PTO-892 form mailed on 12/23/2020); and

(b)	“Fibroblast growth factor receptor 2 fusions as a target for treating cholangiocarcinoma”, hereinafter Borad (see PTO-892 form mailed on 12/23/2020), 

as evidenced by:

(c)	U.S. Patent Application Publication No. 2019/0300524, hereinafter Wu1 (see IDS filed 4/28/2021).


Regarding claims 80, 83, 87-90, 119, 122, 123, and 127:
Determining the scope and contents of the prior art:   
a)	Wu, for instance, teaches the following compound as inhibitors of one or more FGFR enzymes, which are useful in the treatment of FGFR-associated disease such as cancer. The abovementioned compound can be administered in a pharmaceutical composition, wherein such composition can be in the form of a tablet.

    PNG
    media_image4.png
    74
    327
    media_image4.png
    Greyscale
(abstract)

    PNG
    media_image5.png
    177
    284
    media_image5.png
    Greyscale
(pg. 98, paragraph 0831, Example 126)

    PNG
    media_image6.png
    88
    319
    media_image6.png
    Greyscale
(pg. 138, paragraph 1148)

    PNG
    media_image7.png
    60
    316
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    14
    309
    media_image8.png
    Greyscale
(pg. 139, Table 1-continued, Ex. No. 126)


    PNG
    media_image9.png
    151
    541
    media_image9.png
    Greyscale
(pg. 34, paragraph 0347)

    PNG
    media_image10.png
    51
    533
    media_image10.png
    Greyscale
(pg. 34, paragraph 0348)

b)	Borad, for instance, teaches that cholangiocarcinoma (CCA) is a malignancy of the biliary tract and arises in the intrahepatic or extrahepatic bile duct.  Hepatitis B and C viruses has been identified as one of the risk factors.  In addition, gene fusion of fibroblast growth factor receptor 2 (FGFR2) with multiple partners have been uncovered in a number of recent studies in patients with CCA.  Thus far, FGFR2 fusions have been identified only in patients with intrahepatic CCA and been completely absent in extrahepatic CCA and perihilar CCA across the multiple studies.  Subsequently, FGFR2 fusions involving FGFR2-BICC1 and FGFR2-AHCYL1 were identified in 13.6% of patients with intrahepatic CCA.  With all those in mind, small molecule inhibitors have emerged as a logical strategy for the treatment of CCA patients with FGFR2 fusions.  In fact, a number of additional FGFR small molecule inhibitors, that are in clinical studies, could be positioned for evaluation in FGFR fusion-positive CCA and possible also in CCA patients who do not have FGFR2 fusions, but who do have other alterations in FGFR2 or who have genomic alternation in other FGFR2 pathway members.  

    PNG
    media_image11.png
    144
    362
    media_image11.png
    Greyscale

st paragraph)

    PNG
    media_image12.png
    96
    371
    media_image12.png
    Greyscale

(pg. 264, right column, 2nd paragraph)

    PNG
    media_image13.png
    250
    362
    media_image13.png
    Greyscale

(pg. 265, right column, last paragraph)

    PNG
    media_image14.png
    242
    367
    media_image14.png
    Greyscale

(pg. 266, left column, 2nd paragraph)

    PNG
    media_image15.png
    158
    378
    media_image15.png
    Greyscale

(pg. 266, right column, 1st paragraph)

Ascertaining of the difference between the prior art and the claim at issue:   
a)	Wu, for instance, does not explicitly teaches the abovementioned compound for treating cholangiocarcinoma.

b)	Borad, for instance, does not explicitly teach instant compound 1.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner finds that it would have been obvious to a person of ordinary skill in the art to modify the therapeutic utility of the abovementioned compound of Wu to include cholangiocarcinoma, as taught by Borad, in order to arrive at the instantly claimed method because Borad has suggested that small molecular FGFR inhibitors, such as the abovementioned compound of Wu, could be positioned for evaluation in FGFR fusion-positive CCA and possible also in CCA patients who do not have FGFR2 fusions, but who do have other alterations in FGFR2 or who have genomic alternation in other FGFR2 pathway members.  Accordingly, there is a reasonable expectation of success that the abovementioned compound of Wu could be used to treat FGFR fusion-positive CCA, as well as CCA patients who do not have FGFR2 fusions, but who do have other alterations 

    PNG
    media_image1.png
    124
    531
    media_image1.png
    Greyscale

(Wu1, pg. 14, paragraph 0171)


    PNG
    media_image2.png
    66
    427
    media_image2.png
    Greyscale

(Wu1, pg. 11, paragraph 0148)


    PNG
    media_image3.png
    89
    421
    media_image3.png
    Greyscale

(Wu1, pg. 12, paragraph 0156)
  
Regarding claims 81, 82, 120, and 121:
Determining the scope and contents of the prior art:   
	The combined teaching of Wu, Borad and Wu1, for instance, teaches that surgical resection or liver transplantation represent the only curative therapeutic modalities.  In nd paragraph).   Accordingly, the Examiner finds that a person of ordinary skill in the art would recognized that surgery would be the first treatment option, since it is one of the few curative therapeutic modalities, according to Borad.  If the surgery failed or the CCA is too advanced, the Examiner finds that one of ordinary skill in the art, as suggested by Borad, would proceed with drug therapy, and as motivated by the abovementioned teaching of Wu and Borad, such drug therapy would include the abovementioned FGFR inhibitor of Wu, if the advanced CCA is FGFR2 fusion positive.

Regarding claims 124-126:
Determining the scope and contents of the prior art:   
	The combined teaching of Wu, Borad, and Wu1, for instance, teaches the abovementioned process, wherein the abovementioned compound can be formulated into a unit dosage form containing from about 10 mg to about 30 mg of the abovementioned compound.

    PNG
    media_image16.png
    131
    318
    media_image16.png
    Greyscale
(Wu, pg. 35, paragraph 0351)

Ascertaining of the difference between the prior art and the claim at issue:   
explicitly teach the daily dosing range of about 5 mg to about 20 mg; about 10 mg to about 15 mg; or just 13.5 mg.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner finds that the abovementioned dosage range cited in the combined teaching of Wu, Borad, and Wu1 overlaps with the instant daily dosing range of about 5 mg to about 20 mg; about 10 mg to about 15 mg; or just 13.5 mg.  According to the guidance in MPEP 2144.05(I), the instant dosing range is considered prima facie obvious because the overlapping in the dosing ranges.
As for the daily administration, the Examiner does not find the daily administration as result-effective variable because the Applicant fails to demonstrate this parameter to impart any unexpected or novel aspect to the instant process (i.e. no comparative example). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. Accordingly, this parameter is viewed as routine experimentation to optimize the instant process, and not a patentable distinction.

Regarding claim 128:
Determining the scope and contents of the prior art:   
	The combined teaching of Wu, Borad, and Wu1, for instance, teaches the abovementioned process.
Ascertaining of the difference between the prior art and the claim at issue:   
In the abovementioned process, the combined teaching of Wu, Borad, and Wu1, for instance, did not explicitly teach the 21-day dosing regimen depicted in claim 127.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner does not find the abovementioned 21-day dosing regimen as result-effective variable because the Applicant fails to demonstrate this parameter to impart any unexpected or novel aspect to the instant process (i.e. no comparative example). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. Accordingly, this parameter is viewed as routine experimentation to optimize the instant process, and not a patentable distinction.

Claim Objections
Claims 84-86 and 91 are objected to as being dependent upon a rejected base claim.

Conclusion
Claims 80-83, 87-90, and 119-128 are rejected.
Claims 84-86 and 91 are objected.
Claims 1-79 and 92-118 are cancelled.

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 4/28/2021, as well as the Applicant's amendment, prompted and/or necessitated the new ground(s) of rejection presented in this Office action. See MPEP § 609.04(b) and MPEP § 706.07(a), respectively.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626